Citation Nr: 1448332	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 31, 2006, for the assignment of a 100 percent rating for a cognitive disorder, not otherwise specified (formerly rated as organic brain syndrome, brain trauma, epidermal hematoma, postoperative with dysarthria (claimed as speech disorder)), to include consideration of whether clear and unmistakable error (CUE) existed in prior rating decisions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted a 100 percent evaluation for the Veteran's cognitive disorder, not otherwise specified, effective from October 31, 2006.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In a rating decision dated in September 2013, the RO denied the Veteran's claim for special monthly compensation (SMC) based on the need for aid and attendance.  In February 2014, the Veteran submitted a notice of disagreement with this determination.  In May 2014, he clarified that he was seeking aid and attendance benefits on behalf his spouse.  That benefit had already been granted by the RO earlier that month.  As the benefit sought has been granted in full, no further action is needed with respect to the February 2014 notice of disagreement.
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2014, the Board received a letter in which the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



